                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


JOHN DOUGLAS MCNAIR, JR.,                )                   3:17-cv-00478-MMD-WGC
                                         )
                    Plaintiff,           )                   MINUTES OF THE COURT
                                         )
        vs.                              )                   October 29, 2018
                                         )
ISIDRO BACA, et al.,                     )
                                         )
                    Defendants.          )
________________________________________ )


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Pursuant to the court’s order of October 12, 2018 (ECF No. 11), a transcript of the October 2,
2018, Early Mediation Conference has been prepared and filed. (ECF No. 12).

       IT IS HEREBY ORDERED that the Clerk shall serve a copy of the transcript (ECF No. 12)
on Plaintiff and counsel for Defendants.

       IT IS FURTHER ORDERED that Plaintiff shall file his response to Defendants’ Motion
to Enforce Settlement Agreement (ECF No. 10) on or before Tuesday, November 13, 2018.
Defendants shall file their reply memorandum seven (7) days after service of Plaintiff’s response.

                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/
                                                      Deputy Clerk
